Calhoon, J.,
delievered the opinion of the court.
The fierce and violent conduct of the deceased at the house of Harriet Taylor, especially directed at the accused, and with no sort of provocation; the fact that the accused left there and *807went to his storehouse, which was also his home,' in order to avoid trouble with the deceased; the fact that the deceased followed him; and the fact of the hostile and deadly significance of the demonstration of the deceased towards the accused at the very time of the Idling — all as testified to on hehalf of the accused, made it error to give the sisfih instruction for the state. The concluding sentence of it excludes consideration by the jury of all that occurred at Harriet Taylor’s just preceding the killing, and, in truth, of the actions at the store. It is not possible for a jury to put itself in the place of the accused, and feel as he did, without a view of these matters; occurrences too closely interwoven to allow of separation in determining whether or not the accused shot in self-defense from the lights before him.
We adopt the conclusion of those authorities which hold that testimony is admissible of the character of the deceased when under the influence of cocaine. A man may be peaceable and quiet when sober, but a terror when affected by cocaine. There was testimony offered to show this, and it is shown that defendant knew his character, and there is testimony sufficiently tending to show that deceased was under the influence of the stimulant to give Moseley the right to such testimony.
We agree with the trial court, however, that particular instances of violence in other cases are not admissible.

Reversed and remanded.